+ rat |

PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE TOYOTA LANDCRUISER LX DESTINE

A LA DIRECTION GENERALE DU DEVELOPPEMENT DURABLE

L'an deux mille dix sept et le vingt huit juillet, la société SEFYD a procédé, à Ouesso, à la
remise officielle d’un véhicule TOYOTA LANDCRUISER LX comptant pour l'exécution du
cahier de charge particulier relatif à la convention d'aménagement et de transformation
industrielle.

Le véhicule a les caractéristiques suivantes :

MARQUE : TOYOTA

TYPE:

LANDCRUISER

GENRE: LX

MODELE : HZJ76L-RKMRS

MOTEUR: 1HZ

CHASSIS : _ ITEEB711907032190

Etaient présents :

La Ministre de l’économie forestière, du développement durable et de
l’environnement,

Le Directeur Général de l’économie forestière, du développement durable et de
l’environnement,

Le Directeur Général de la SEFYD,

Le Préfet de la Sangha.

La cérémonie s'est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Pour la SEFYD Pour l’économie forestière,

Le Directeur Général

Directeur Général
Na

| x ME #7
FF À 5
PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE 4X4 (TOYOTA LANDCRUISER)
DESTINE A L'UNITE DE SURVEILLANCE ET DE LUTTE ANTI-BRACONNAGE (USLAB)

L'an deux mille dix sept et le vingt huit juillet, la société SEFYD a procédé, à Ouesso, à la
remise officielle d’un véhicule 4X4 comptant pour l’exécution du projet du programme de
travail annuel et budget prévisionnel (PTAB), exercice 2017.

Le véhicule a les caractéristiques suivantes :
MARQUE : TOYOTA

TYPE : LANDCRUISER

GENRE: DOUBLE CABINE

MODELE : HZI79L-RKMRS

MOTEUR: 1HZ

CHASSIS :  ITEBB71,104324940

Etaient présents :

-_ La Ministre de l’économie forestière, du développement durable et de
l’environnement,

- Le Directeur Général de l'économie forestière, du développement durable et de
l'environnement,

- Le Directeur Général de la SEFYD,
- Le Préfet de la Sangha.

La cérémonie s’est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Pour la SEFYD

Le Directeur Général

)

PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE TOYOTA RAVA DESTINE
A LA DIRECTION GENERALE DE L'ÉCONOMIE FORESTIERE

L'an deux mille dix sept et le vingt six septembre, la société SEFYD a procédé, à Brazzaville, à
la remise officielle d'un véhicule TOYOTA RAVA comptant pour l'exécution du cahier de
charge particulier relatif à Ja convention d'aménagement 8t de transformation industrielle.

Le véhicule a les caractéristiques suivantes :
MARQUE: TOYOTA

TYPE: RAV4

GENRE: BREAK

MODELE: ZSAGZL-ANVXK

MOTEUR: 32R-A21

CHASSIS: ITMZDSEV90093924

ÆEtaient présents :

… Pourle Directeur Général, le Directeur des forêts
- Le Directeur Général de la SEFYD,

La cérémonie s'est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Pour la SEFYD

Î ra
TT uv À HE
gg son. HMS 2 der
| 2 PT.

PROCES VERBAL DE REMISE OFFICIELLE DES PRODUITS PHARMACEUTIQUES, DES TABLES
BANCS, DES LITS, DES MATELAS ET DES MOUSTIQUAIRES DESTINE A LA PREFECTURE DE LA
SANGHA.

L'an deux mille dix sept et le vingt huit juillet, la société SEFYD a procédé, à Ouesso, dans le
cadre de l'exécution du cahier de charge particulier relatif à la convention d'aménagement
et de transformation industrielle, à la remise officielle :

1. Des produits pharmaceutiques d’une valeur de cinq millions (5 000 000) de FCFA ;

2. De cinq cent (500) tables bancs d'une valeur de douze millions cinq cent mille
(12 500 000) CFA ;

3. De cent (100) lits, cent (100) matelas et cent {100} moustiquaires d’une valeur de huit
millions deux cent cinquante mille (8 250 000) FCFA.

Etaient présents :

__ La Ministre de l’économie forestière, du développement durable et de
l’environnement,

Le Directeur Général de l’économie forestière, du développement durable et de
l’environnement,

- Le Directeur Général de la SEFYD,

- Le Préfet de la Sangha.

La cérémonie s’est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Pour la SEFYD Pour l'économie forestière, RERO Ie Préfecture,
SN ELOPPE ME 2
OST OE)
CAS t ”

Le Directeur Général

<Tle Diregtéur Général

ë

— ir F 46

4 MINISTERE DU DEVELOPPEMENT DURABLE  ‘ REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE ET DE Unité- Travail. Progrès
L'ENVIRONNEMENT ES

FORESTIERE

DIRECTION DEPARTEMENTALE DE
L'ECONOMIE FORESTIERE DE LA SANGHA

Exécution de : cahier de charges particulier de la SEFYD
\ L'an deux mil et le vingt deux Décembre 2011 à 14 heures.

Nous soussignés

Monsieur Etienne YOYO; Directeur Départemental de l'Economie forestière de la
Sangha

Monsieur Raphaël SITA ; Chef de service Administratif et Financier à la Directeur
Départemental de l'Economie forestière de la Sangha

Monsieur Boniface MATINGOU: Chef de service des Forêts à la Directeur
Départemental de l'Economie forestière de la Sangha

Monsieur HUANG HE ; représentant la Société SEFYD
Monsieur Michel NGOMA ; représentant la Société SEFYD

En présence des représentants de la Société SEFYD ci-dessus cités, nous avons
examiné et vérifié le véhicule de marque Toyota land cruiser livré dans le cadre de
l'exécution de cahier de charges particulier de la Société SEFYD.

-Suivant lavenant à la convention d'aménagement et de transformation
n°4/MEFE/CAB/DGEF/DGEF du 19 Septembre 2005,signé entre la République du Congo
et la société d'Exploitation Forestière YANG DONG Brazzaville SARL, pour la mise en
valeur de l'unité forestière d'aménagement IVINDO approuvé le 1° Septembre 2008-

Dans son chapitre II ;
Cahier de charges particulier et le point (B);: Contribution à l'Equipement de
l'Administration des Eaux et Forêts .il était prévu

La livraison en 2008 et au 4° trimestre d'un véhicule Pick-up Toyota BJ 79 à la Direction
Générale de l'Economie Forestière.
+

- Il résulte de cet examen que le véhicule peut être reçu à la date de sa livraison, le 23
Décembre 2011.

À Ouesso, les jours, mois et an
Que dessus

Le Représentant de la
Société SEFYD

Le Directeur Départemental
de l'Economie Forestière de la
Sangha

62

PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE TOYOTA RAV4 DESTINE

A LA DIRECTION GENERALE DE L'ÉCONOMIE FORESTIERE

L'an deux mille dix sept et le vingt six septembre, la société SEFYD a procédé, à Brazzaville, à
la remise officielle d’un véhicule TOYOTA RAVA comptant pour l'exécution du cahier de
Charge particulier relatif à la convention d'aménagement et de transformation industrielle.

Le véhicule a les caractéristiques suivantes :
MARQUE : TOYOTA

TYPE: RAV4

GENRE: BREAK

MODELE : ZSA42L-ANYXK

MOTEUR: 3ZR-A21

CHASSIS :  JTMZD9EV901093924

Etaient présents :

- Pour le Directeur Général, le Directeur des forêts
- Le Directeur Général de la SEFYD,

La cérémonie s’est déroulée dans un climat de paix,

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit,

Pour la SEFYD

Pour l'économie forestière,

PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE 4X4 (TOYOTA LANDCRUISER)
DESTINE A L'UNITE DE SURVEILLANCE ET DE LUTTE ANTI-BRACONNAGE (USLAB)

L'an deux mille dix sept et le vingt huit juillet, la société SEFYD a procédé, à Quesso, à la
remise officielle d’un véhicule 4X4 comptant pour l’exécution du projet du programme de
travail annuel et budget prévisionnel (PTAB}, exercice 2017.

Le véhicule a les caractéristiques suivantes :
MARQUE : TOYOTA

TYPE: LANDCRUISER

GENRE: DOUBLE CABINE

MODELE: MHZJ79L-RKMRS

MOTEUR: 1HZ

CHASSIS :  JTEBB71)104324949

Etaient présents :

- La Ministre de l’économie forestière, du dévéloppement durable et de
l’environnement,

- Le Directeur Général de l’économie forestière, du développement durable et de
l’environnement,

- Le Directeur Général de la SEFYD,

- Le Préfet de la Sangha.

La cérémonie s'est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Pour la SEFYD VrPour te Préfecture,
DAS

Le Directeur Général

Jean-Christophe
TCHIKAYA

PROCES VERBAL DE REMISE OFFICIELLE D'UN VEHICULE TOYOTA LANDCRUISER LX DESTINE

À LA DIRECTION GENERALE DU DEVELOPPEMENT DURABLE

L'an deux mille dix sept et le vingt huit juillet, le société SEFYD à procédé, à Ouesso, à la
remise officielle d'un véhicule TOYOTA LANDCRUISER LX comptant pour l'exécution du

cahier de charge particulier relatif à la convention d'aménagement et de transformation
industrielle.

Le véhicule a les caractéristiques suivantes :
MARQUE : TOYOTA

TYPE: LANDCRUISER

GENRE:  LX

MODELE: HZI76L-RKMRS

MOTEUR: 1HZ

CHASSIS : _JTEEB711907032190
Etaient présents :

- La Ministre de l'économie forestière, du développement durable et de
environnement,

Le Directeur Général de l’économie forestière, du développement durable et de
l'environnement,

- Le Directeur Général de la SEFYD,

- Le Préfet de la Sangha.

La cérémonie s’est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de drait.

Pour la SEFYD Pour l’éconornie forestière,

Le Directeur Général Directeur Général

Ts

Pour la SEFYD Pour l’économie forestière, LEE ER era Préfecture,
€ A SEM, Ex
Le Directeur Général j « a

PROCES VERBAL DE REMISE OFFICIELLE DES PRODUITS PH,
BANCS, DES LITS,
SANGHA,

IARMACEUTIQUES, DES TABLES
DES MATELAS ET DES MOUSTIQUAIRES DESTINE A LA PREFECTURE DE LA

L'an deux mille dix sept et le vingt huit juillet, la société SEFYD a procédé, à Ouésso, dans le
cadre de exécution du cahier de charge particulier relatif

à la convention d'aménagement
et de transformation industrielle, à la remise officielle :

1. Des produits pharmaceutiques d’une valeur de cinq millions (5 000 000) de FCFA 3
2. De cinq cent (500) tables bancs d'

une valeur de douze millions cinq cent mille
{12 500 000) cFa ;

3. De cent (100) lits, cent (100) matelas et cer t 100) moustiquaires d’

une valeur de huit
millions deux cent cinquante mille (8 250

Etaient présents :

La Ministre de l’économie forestière, du développement durable et de
l’environnement,

+ Le Directeur Générai de l'é
l'environnement,

- Le Directeur Général de la SEFYD,

- Le Préfet de la Sangha.

conomie forestière, du développement durable et de

La cérémonie s’est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

«

TCHIKAYA

h-Christophe

î

DEPARTEMENT DU POOL REPUBLIQUE DU CONGO
RER NES Unité*Travail* Progrès
PREFECTURE PAPE

RER

DISTRICT DE MINDOULI

ÉPEE LILI

SOUS-PREFECTURE

LES LS

CABINET

TLC LS

N° D 2 É/DP/DMLI-SP/ Cab.

pe ATTESTATION D’APPRECIATION

Le Chef de District, Sous-Préfet de Mindouli apprécie avec grande satisfaction les travaux de
construction du bâtiment devant abriter la brigade de l’économie forestière de Mindouli,
construite selon les règles de l’art, et selon le délai raisonnable par l’entreprise UBC dirigée
par Monsieur ELENGA Guy technicien du génie civil.

En foi de quoi la présente attestation lui est établie pour servir et valoir ce que de droit/-

Fait à Mindouli, le ©

+ Le Chef de District,

Paul GOMA
CONTRAT DE PASSATION DU MARCHE

Entre
- La SOCIETE TIWA INTERNATIONAL Sarl

Et
- La SOCIETE D'EXPLOITATION FORESTIERE YUAN DONG Sarl
(SEFYD)
Termes du contrat

- Article I : La SOCIETE D'EXPLOITATION FORESTIERE YUAN
DONG Sarl (Siège sociale : 02, Rue 5 février poto-poto ; Brazzaville)
confie à la SOCIETE TIWA INTERNATIONAL Sarl (siège sociale 49,
AV Marien Neouabi ; Ouesso), un marché de construction d’un bâtiment
abritant la brigade de l'Economie Forestière dans le district de Mindouli
dans le département du pool.

- Article II : La construction s’étalera sur une période de deux mois à
compter de la date de signature et de l’acquisition du site.

- Article IT : le montant du marché est fixé à une valeur de 20 000 000
FCFA (vingt millions de francs CFA)

- Article IV : les deux parties s’accordent sur trois tranches de payement
reparties comme suite ;

© Première tranche d’une valeur de 6 000 000 FCFA (six millions de
francs CFA) soit 30% du montant, dès signature du présent contrat.

o Deuxième tranche d’une valeur de 6 000 000 FCFA (six millions de
mille francs CFA), soit 30% du montant du marché, un mois après
démarrage des travaux.

o Troisième tranche d’une valeur de 8 000 000 FCFA (huit millions
de francs CFA), soit 40% du montant du marché dès réception des
travaux.

- Article V : Les deux parties s’étant accordées, le contrat sera fait en deux
exemplaires originaux et signés par les deux parties.

Fait à SOUANKE le 06 Mars 2012
SIGNATURES

Représentant TIWA Internètional Sarl

(Directrice du site) (Directeur Général)
Gorhé ARABART

CL" Creil” à
DISRRICT DE SEMBE RAR RARE
RAÉAÉELZLARARAËE
SOUS-PREFECTURE
RRRRRR RIRE
SECRETARIAT GENERAL La
e.PCL...ps/os8rysp/sc
PROCES AL DE ON D'UN BATIMENT DE TROIS
SALLES DE CLASSE ET UN BLOC ADMINISTRATIF DE L'ECOLE

D’ADIALA 2

L’an deux mil treize et le 19 décembre à 10heures dans le Cabinet
de travail du Sous-préfet s'est tenu, une cérémonie de remise des clés du
bâtiment de trois salles de classe construit à Adiala 2 conformément au
Cahier de charges entre l’entreprise SEFYD représentée par l'entrepreneur
EPENIT Patient et la Sous-préfecture de Sembé représentée par M. Lucien
Fidèle EPOYO, Sous-préfet assistés de M. Antoine NIANGA, secrétaire
général du district et M. Godefroy SEDJINE, chef de cabinet du sous-
préfet.

Présentation du bâtiment.

Ce bâtiment présente les caractéristiques suivantes :

% 31m de Longueur sur 9,50m de largeur ;

+ Trois (03) salles de classe de 9m de longueur sur 8m de
largeur ;

% Un bloc administratif ;

+ Toilettes extérieures.

HARAS,
# 1 BVATS 4
CERTIFICATION DE LA FIN DES TRAVAUX DE
CONSTRUCTION DE L’ ECOLE DE BELLE-VUE
ET DE SON ANNEXE DE CABOSSE

Nous soussignés, Administrateur Maire de la Communauté Urbaine
de Souanké, Monsieur Jean-Claude ADEDE, Messieurs Célestin
MISSIAL et Cyr Bertrand SODJA, conseillers départementaux résidents,
Messieurs Gaston YOKA et Paul IYICKA TCHIBA, respectivement
Secrétaires Généraux du District et de la Communauté Urbaine de
SOUANKE, certifions la fin de l’exécution des travaux de la construction
de l’école de Bell-Vue et de son annexe de Cabosse à hauteur de
vingt-cinq millions de Franc CFA (25 000 000FCFA).

En foi de quoi, la présente certification est établie pour servir et
valoir ce que de droit.

Fait à Cabosse, le 27 décembre 2011.

Les Conseillers Départementaux :

rl "
- Célestin MISSIAL qu
- Cyr Bertrand sonia

Les Deux Secrétaires Gén

ee
er Jean-Claude ADEDE

- Gaston YOKA _

-Paul IYICKA TCHIB:

ALES A0
Ü_ |

VERBAL DE REMISE OFFICIELLE DES PRODUITS PHARMACEUTIQUES DE L’HOPITAL
DE SOUANKE COMPTANT POUR L’ANNEE 2016.

L'an deux mille quatorze et le quatre septembre, la société SEFYD a procédé à la remise
officielle:

- Des produits pharmaceutiques d’une valeur d’un million cinq cent mille comptant
pour l’année 2016.

Etaient présent :

- Le Représentant de la direction départementale de la Santé,
- Le Représentant de l’économie forestière,

- Le Sous- Préfet de Souanké,

- La Directrice de site de la SEFYD

La cérémonie s’est déroulée dans un climat de paix.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.

Fait à Souanké le 06 octobre 2016

Pour la Sous Préfecture, Pour l’économie forestière,

TS -MAURZ
up GPVit

Pour la direction départementale Pour la SEFYD

De la Santé

Re ee
Unité:Travail:Progrès

Souanké, le 29 juillet 2014

Le Sous-préfet,

Æ

N° 2TJMID/DS/DSKE/SPISG-
: | Monsieur le Directeur Général
de la Société SEFYD
477
Objet : Accusé de réception
A Monsieur le Directeur Général,

Jaccuse bonne réception des livraisons en gasoil de votre société, dans le cadre
de FPexécution du cahier de charges particulier, dotation prévue dans la convention,
_ onformément au tableau ci-après .

L Années Quantité Observations
2011 1000 litres Livrés le 31/12/2011
2012 D 1000 litres Livrésle 31/12/2012

F 2013 1000 litres | Livrésle 31/12/2013
2014 1000 litres | En cours de livraison

Je vous prie d’agréer, Monsieur le directeur général, Pexpression de ma
considération distinguée.

FPROCES VERSAL DE REMISE OFFICIELLE DES CLES DU BATIMENT DE L'HOPITAL DE SEMBE,

DES PRODUITS PHARMACEUTIQUES COMPTANT POUR L'ANNEE 2012.

L'an deux mille douze et le vingt six octobre, la société SEFYD a procédé à la remise officielle:

- Des clés du nouveau bâtiment de l'hôpital, construit conformément au cahier de
charge signé entre le gouvernement congolais et la société d'exploitation forestière
Yuan Dong{Sefyd);

- Des produits pharmaceutiques d’une valeur d’un million cinq cent mille comptant
pour l’année 2012.

En foi de quoi, le présent procès verbal est établi pour servir et valoir ce que de droit.
+. Etaient présent :
£ Pour la Préfecture de la Sangha :
- Le Secrétaire Général,
Pour la direction départementale de la Santé :
- Le Directeur départemental,
Pour la direction départementale de l'économie forestière :
- Le Directeur départemental,
Pour le conseil départemental :
- Le Secrétaire Général,
Le Pour la sous Préfecture de Sembé :
- Le Sous- Préfet,
Pour la mise en œuvre des travaux :
- Les ETS MOMO
Pour la SEFYD :
- Le Chef d'agence de Ouesso

La cérémonie de remise officielle du nouveau bâtiment et des produits pharmaceutiques
. s'est déroulée dans un climat de paix.

Fait à Sembé le 26 octobre 2012
Ont signé :

Pour la SEFYD

Pour la Direction Départemental de la santé

Pour la Direction Départemental de Pour l’entrepreneur chargé des travaux

L'économie forestière,

Etienne YOYO

Pour le Conseil départemental, Pour la Préfecture de la Sangha
f

Jean- Didier KOUMBA

ui ç os Administrateur res S.A.F.
Æ foot : Fran

fe un
PA HA

SOCIÈTE D'EXPLOITATION FORESTIERE F République du Congo E
YUAN DONG SARL Ë Unité -Travai Progrès |
(UFA JUA - IKIE) Î Î
1 Exploitation Forestière î H
Î D Pl Bo Come né. ip H j
En 02608 66 0 224 pe EN | CHANTIER DE CABOSSE |
} EMAIL “Sefdma@163 com ; Sehicebosse@yrral com:mats3@yahoo }
: | De Social: 2, Rue 5 Fier polo para" Î
Î Compie bancaire n° 22924001107.33 Î ee _J
N°153/DS /SEFYD/2015. Cabosse le 21 octobre
LE à L
À | RES
. À NET c À
Qu v à ES NU Qma-o k |
PE Monsier Sous- Préfer
ne 7 - Sembé
Sie : Exécution du cahier de charge
Monsiemr le Sous.
Dans le cadre de + aie de charge, nous avons le devoir de
charge + 2 82nté des populations Gn Re 20 Vous avez la
Charge,
Notre à Ge dre de a santé, cst de un miltion
No Mille (1 500 000) francs cfa, F4
Nous Les anioemer que les cinq millions (5 000) de francs cfa
dont vous détenez suivant É e ci-joint du 19/12/ 1, DOUS permet de
re nant de a ï Pour le compte des prodtrits
ceutiques de hôpital de Semibé
| RÉ 20 + 1500000F
L - Année 2016... ses.e 15000007
Année 2047, + 1500000F
- - Annfe2o8. Fer rs 5000007
ous tenons également Paca fer QUE nous compléterone, En 2018, le
Anrtions à "Pour ace des proie pare so
Ampliations :
1 Préfecture 1
= Conseil départemental 1
3. Mairie de Sembé 1
4 Economie forestière 1
5 Aides DL S< 1/5
CONSEIL DÉPARTEMENTAL DE LA SANGHA REPUBLIQUE DU CONGO

BUREAU EXECUTIF unité — travail — progrès
CABINET
N° /CcDs/8E/ca8
DECHARGE

Je soussigné Emmanuel AKOUELAKOUM, Président du Conseil
Départemental de la Sangha reconnais avoir reçu cinq mille (5000) litres
de gasoil livrés par la société d'exploitation forestière YUAN DONG
(SEFYD) dans le cadre de l'exécution du cahier de charge de FUFA JUA —
IKIE au titre des années 2012, 2013, 2014, 2015 et 2016.

En foi la présente décharge est établie pour servir et valoir ce que de
droit.

Fait à Quesso, le __ févier 2017

LA DIRECTRICE DE SITE LE PRESIDENT DU
DÉPARTEMENTAL DE

C7 CASE

NN

Che Gras L Vas chet Chef
Ÿ

À Daft de 8 Onngis rome
AIW 7 TV AP À e Let TS. E FE 2)
La Le = À NE. OT PE VIP
2 CO LE ko Par? cf PELIESS
a Glen ke Cost -

HD : ee Jean Luc
i pe MABIALA-TCHIBINDA
2

Aa nou ele Mr Ufelur us fa lon - Aux di le
Cou va iv" he Eaurs Ale nou KE tin pos, se
Po tou mais Avrx Aecu Gfr4 Ly Hit Lode ls la,
lu CF alpes eau oki la JEFD Le ebf dla

dos “ee
Eu rs Ge jetant PTT
a et valori j. vabox € _ ce Ant 7
Fate houle lip ni) 2o12
fau l'halnïui ben hun. Ho,

Po tes

Ke

d- quebec sit ju june IS
or Coréen La

